Citation Nr: 0703613
Decision Date: 02/05/07	Archive Date: 04/19/07

Citation Nr: 0703613	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  97-00 482	)	DATE FEB 05 2007
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to a compensable rating for non-displaced 
fracture of the left knee prior to April 19, 1998.

2.  Entitlement to a rating in excess of 10 percent for non-
displaced fracture of the left knee from April 19, 1998.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1974 to June 1995.  This appeal originally came 
before the Board of Veterans' Appeals (Board) from an August 
1995 rating decision of the Muskogee, Oklahoma, Department of 
Veterans Affairs (VA) Regional Office (RO).  That rating 
decision, in pertinent part, granted service connection for 
non-displaced fracture of the left knee, rated noncompensable 
from July 1, 1995.  The appellant disagreed with the rating.

In July 2000, the Board remanded the case for additional 
development.  A June 2003 rating decision increased the 
rating for the left knee disability to 10 percent, effective 
April 19, 1998.  A June 2004 Board decision, in pertinent 
part, denied a compensable rating for the left knee 
disability prior to July 17, 2002, and remanded the matter of 
entitlement to a rating in excess of 10 percent from July 17, 
2002.  

In February 2006 the Board undertook Reconsideration of these 
matters on its own Motion.

The June 2004 Board decision incorrectly characterized the 
issue as entitlement to an initial compensable rating for 
non- displaced fracture of the left knee prior to July 17, 
2002, and in excess of 10 percent from July 17, 2002.  
Inasmuch as the RO had granted a 10 percent rating from April 
19, 1998, the issues are properly characterized as they are 
stated on the preceding page.   

The matter of entitlement to a rating in excess of 10 percent 
for non-displaced fracture of the left knee from April 19, 
1998, is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.  






FINDINGS OF FACT

1.  In 1996 the veteran twice failed to report for VA 
orthopedic examination scheduled to evaluate his service-
connected non-displaced fracture of the left knee.

2.  The record did not show that the veteran's service-
connected left knee disability caused any impairment of 
function, to include limitation of motion, subluxation, or 
instability, prior to April 19, 1998.  


CONCLUSION OF LAW

A compensable rating for non- displaced fracture of the left 
knee was not warranted prior to April 19, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes (Codes) 5257, 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.   38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  June 2002 and 
December 2003 letters from the RO explained what the evidence 
needed to show to substantiate the claim.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.   The August 
1995 and June 2003 rating decisions, an October 1996 
statement of the case (SOC), and a June 2003 supplemental SOC 
(SSOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.   Although the veteran was not provided notice 
regarding criteria for effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefit sought were 
being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters, the SOC and the supplemental SOC to 
supplement the record after complete notice was given, and 
the claim was thereafter readjudicated.   See April 2005 
SSOC.  The veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Regarding VA's duty to assist, the RO obtained the available 
service medical records, VA medical records, and medical 
records from identified health care providers.  The veteran 
failed to report for VA examination in October 1996.  He 
received a VA bones examination in July 2002.  The veteran 
has not identified any additional evidence pertinent to the 
claim.  Thus, there are no other records to be obtained, and 
VA's assistance obligations are met.  VA's duty to assist is 
met. 

Factual Background, Criteria, and Analysis

The veteran's service medical records show that in 1978 he 
sustained a knee injury playing football.  X-rays were 
interpreted as showing a possible nondisplaced fracture at 
the medial corner of the patella.  Treatment included casting 
and limited duty.  A June 1990 record shows the veteran fell 
into a ditch injuring his left knee.  X-rays produced an 
impression of loose body near the lateral femoral condyle.  
There was tenderness on the outside of the knee; otherwise, 
physical examination was normal.  The impression was rule out 
strained knee.  On service separation examination in February 
1995 the veteran did not provide a history of knee injury, 
and none was noted.  On clinical evaluation his lower 
extremities were normal.

In July 1995 the veteran filed a claim seeking VA 
compensation benefits.  He noted the two knee injuries in 
service.  

The August 1995 rating decision on appeal granted service 
connection for nondisplaced fracture, left knee, rated 
noncompensable (from July 1, 1995, the day following the date 
of the veteran's separation from service) based on service 
medical records (essentially, a separation examination report 
that showed no left knee disability).  

In his notice of disagreement in August 1996 the veteran 
alleged that his left knee disability was really a problem 
when walking and balancing.  

The RO made arrangements for the veteran to be examined.  In 
a notice from a VA medical center it was indicated that a VA 
joints examination was cancelled because the veteran had 
twice failed to report.  

1996 VA outpatient treatment records do not show any left 
knee treatment. 

An insurance record shows that the veteran was seen in an 
emergency room on April 19, 1998, for complaints which 
included left knee pain on weight-bearing, edema, redness, 
and heat.  The impression was left knee bursitis; the veteran 
was to follow-up with his private physician.  

An April 21, 1998, private physician's record notes that the 
veteran had gone to an emergency room for left knee pain.   
There was no known injury.  On physical examination there was 
small effusion over the left knee.  There was no obvious 
heat.  There was slight swelling.  The assessment was 
osteoarthritis.  

On September 1998 VA cardiac examination it was noted that 
the veteran's normal walking was unlimited, but that he did 
not run due to symptomatic knees.  The veteran ultimately had 
a VA "Bones" examination in July 2002.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

Disability ratings are assigned under a schedule of ratings 
(rating schedule) that is based upon the average impairment 
of earning capacity resulting from the disease or injury in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

At the time of an initial rating [of a disability for which 
service connection has been established] separate ratings can 
be assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability of a knee is rated under Codes 5256 (for 
ankylosis), 5257 (for subluxation or instability, 10 percent 
when slight), 5258 and 5259 (for semilunar cartilage, 
dislocated or removed, symptomatic), 5260 (for limitation of 
flexion, 0 percent when limited to 60 degrees), 5261 
(limitation of extension, 0 percent when limited to 5 
degrees), 5262 (for impairment of tibia and fibula), and 5263 
(genu recurvatum).  38 C.F.R. § 4.71a.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.

At the outset, it is noteworthy that this matter involves an 
appeal from the initial rating assigned with a grant of 
service connection; that staged ratings are for 
considerations (See Fenderson); that the RO has assigned 
staged ratings, the first being the rating for the period 
prior to April 19, 1998; and that that period of time is the 
only one that is addressed on the merits herein.  

As was noted above, the veteran, twice apparently, failed to 
report for VA examinations scheduled in 1996 for the purpose 
of evaluating his service connected left knee disability.  In 
such circumstance, under 38 C.F.R. § 3.655(b), the disability 
is to be rated based on the evidence of record.  Evidence of 
record pertinent to the rating of the veteran's left knee 
disability for the period of time prior to April 19, 1998 
(i.e., in any way reflecting the degree of disability or 
associated impairment of function) consists essentially of 
the veteran's service medical records, and specifically his 
service separation examination report.  Notably, the record, 
which includes VA and private treatment records identified by 
the veteran, does not include any reports of postservice 
treatment or evaluation of the veteran's left knee prior to 
April 19, 1998.  Consequently, the rating for this period of 
time must be based on the report of the veteran's service 
separation examination.  On that examination in February 1995 
the veteran did not state any complaints or history 
pertaining to knee disability, and on clinical evaluation his 
lower extremities were normal.  

In light of the foregoing, the Board must find that because 
no left knee pathology or impairment of function is shown by 
competent (medical) evidence during the period of time 
between the veteran's separation from service and April 19, 
1998, no criteria that would warrant a compensable rating for 
the veteran's knee disability are met.  In addition to the 
diagnostic codes for rating knee disability outlined above, 
the knee disability could also be rated under Code 5003 (for 
arthritis); however, arthritis of the left knee was not shown 
prior to April 19, 1998.  Consequently a compensable rating 
is not warranted for the veteran's left knee disability prior 
to April 19, 1998.  

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.  


ORDER

A compensable rating is denied for non-displaced fracture of 
the left knee for the period of time from the veteran's 
separation from service until April 19, 1998.


REMAND

The June 2004 Board remand ordered the RO to adjudicate the 
matter of entitlement to a rating in excess of 10 percent for 
non-displaced fracture of the left knee from July 17, 2002.  
Inasmuch as a 10 percent rating had been assigned from April 
19, 1998, the remand order to adjudicate the matter of 
entitlement to a rating in excess of 10 percent for left knee 
disability should have included the period of time from April 
19, 1998, to July 17, 2002.  In light of the foregoing, and 
because staged ratings are for consideration, this matter 
must be returned to the RO for their review of the rating 
during the appropriate period of time.  

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed 
necessary, the RO should readjudicate the 
matter of entitlement to a rating in 
excess of 10 percent for the veteran's 
non- displaced fracture of the left knee 
from April 19, 1998.  If the claim remains 
denied, the RO should issue an appropriate 
SSOC, and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



			
	JAMES L. MARCH	WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0417143	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral retinal pigment epithelium atrophy.  

3.  Entitlement to an initial compensable rating for 
residuals of a perforation of the left tympanic membrane.  

4.  Entitlement to an initial compensable rating for fracture 
of the base of the first phalangeal joint of the right thumb 
prior to July 17, 2002 and in excess of 10 percent from 
July 17, 2002.  

5.  Entitlement to an initial compensable rating for non-
displaced fracture of the left knee prior to July 17, 2002 
and in excess of 10 percent from July 17, 2002.  

6.  Entitlement to an initial compensable rating for hallux 
valgus of the right great toe prior to July 17, 2002 and in 
excess of 10 percent from July 17, 2002.  

7.  Entitlement to an initial compensable rating for hallux 
valgus of the left great toe prior to July 17, 2002 and in 
excess of 10 percent from July 17, 2002.  

8.  Entitlement to an initial compensable rating for a cyst 
on the left great toe.  

9.  Entitlement to service connection for a disability 
resulting from high cholesterol.  

10.  Entitlement to service connection for asthma.  

11.  Entitlement to service connection for a rash on the 
hands and face, and a fungal infection.  

12.  Entitlement to service connection for arthritis of the 
right shoulder.  

13.  Entitlement to service connection for disabling 
residuals of an elective vasectomy.  

14.  Entitlement to service connection for 
hemorrhoids/fissures.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
June 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision from the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 2000, the Board remanded the case to obtain 
additional VA medical records, which was accomplished in 
August 2000.  This matter is now before the Board for 
appellate review.  

Appellate consideration of the issues of entitlement to a 
rating in excess of 10 percent for fracture of the base of 
the first phalangeal joint of the right thumb from July 17, 
2002; entitlement to a rating in excess of 10 percent for 
non-displaced fracture of the left knee from July 17, 2002; 
and of entitlement to service connection for asthma and 
hemorrhoids/fissures will be deferred pending completion of 
the development requested in the REMAND portion of this 
decision.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The old criteria for hypertensive vascular disease in 
effect prior to January 12, 1998 and the new criteria in 
effect from January 12, 1998 are equally favorable to the 
veteran.  

2.  The veteran's diastolic blood pressure is predominantly 
100 or less, and his systolic blood pressure is predominantly 
less than 160.  

3.  The August 1995 rating decision granted service 
connection and an initial 10 percent rating for bilateral 
retinal pigment epithelium atrophy, the maximum schedular 
rating available.  

4.  The old rating criteria for hearing loss effective prior 
to June 10, 1999 and the new rating criteria effective from 
June 10, 1999 are equally favorable to the veteran.  

5.  Under both the old and new rating criteria for hearing 
loss, the February 1995 and July 2002 audiological 
examinations demonstrate no more than Level I hearing 
impairment in the right ear and no more than Level I hearing 
impairment in the left ear.  

6.  The rating criteria for tinnitus effective June 10, 1999 
and June 13, 2003 are more favorable to the veteran than the 
rating criteria effective prior to June 10, 1999.  

7.  The July 2002 VA audiological examiner opined that the 
veteran had intermittent tinnitus in the left ear only, which 
possibly resulted from the service-connected perforated 
tympanic membrane in the left ear.  

8.  The evidence does not show that the intermittent tinnitus 
in the left ear is a symptom of head injury, concussion, or 
acoustic trauma.  

9.  In September 1996, the RO scheduled VA visual, 
audiological, ear, hand, feet, joints, and skin examinations 
for the veteran because entitlement to higher ratings for 
service-connected bilateral retinal pigment epithelium 
atrophy, residuals of a perforation of the left tympanic 
membrane, fracture of the base of the first phalangeal joint 
of the right thumb, non-displaced fracture of the left knee, 
hallux valgus of the right great toe, hallux valgus of the 
left great toe, and cyst on the left great toe, and 
entitlement to service connection for a rash on the hands and 
face, and a fungal infection, and arthritis of the right 
shoulder could not be established without current VA visual, 
audiological, ear, hand, feet, joints, and skin examinations 
and medical opinions.  

10.  Good cause has not been shown for the veteran's failure 
to report for the scheduled October 1996 VA visual, 
audiological, ear, hand, feet, joints, and skin examinations.  

11.  The June 2003 rating decision granted an increased 
rating of 10 percent for hallux valgus of the right great 
toe, the maximum schedular rating available.  

12.  The June 2003 rating decision granted an increased 
rating of 10 percent for hallux valgus of the left great toe, 
the maximum schedular rating available.  

13.  Elevated cholesterol is a risk factor for cardiovascular 
disease and arteriosclerosis, but the veteran has no 
disability associated with elevated cholesterol.  

14.  The evidence shows no current rash on the hands and face 
and no current fungal infection.  

15.  In April 1993 and February 1995, just months before the 
end of service, the diagnosis was right shoulder arthritis.  

16.  The veteran's in-service vasectomy was an elective 
procedure; the evidence shows no current disabling residuals 
of the elective vasectomy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2003) (effective January 12, 1998); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997) (effective 
prior to January 12, 1998).  

2.  The criteria for an initial rating in excess of 10 
percent for bilateral retinal pigment epithelium atrophy are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.84a, Diagnostic Code 6011 
(2003).  

3.  The criteria for an initial compensable rating for 
residuals of a perforation of the left tympanic membrane 
prior to June 10, 1999 are not met.  38 C.F.R. §§ 3.655, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.87, Diagnostic Code 6211 (2003); 
38 C.F.R. §§ 4.85, 4.87, 4.87a, Diagnostic Codes 6100-6110, 
6260 (1998) (effective prior to June 10, 1999).  

4.  The criteria for a 10 percent rating for tinnitus, a 
residual of a perforation of the left tympanic membrane from 
June 10, 1999, are met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.87, Diagnostic Codes 6211, 6260 (2003) (effective 
June 13, 2003); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100-6110, 6260 (2002) (effective June 10, 1999); 
38 C.F.R. § 4.85, 4.87, 4.87a, Diagnostic Codes 6100-6110, 
6260 (1998) (effective prior to June 10, 1999).  

5.  The criteria for an initial compensable rating for 
fracture of the base of the first phalangeal joint of the 
right thumb prior to July 17, 2002 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 
4.10 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002) 
(effective prior to August 26, 2002); 38 C.F.R. §  4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002) (effective prior to 
August 30, 2002).  

6.  The criteria for an initial compensable rating for non-
displaced fracture of the left knee prior to July 17, 2002 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2003).  

7.  The criteria for an initial compensable rating for hallux 
valgus of the right great toe prior to July 17, 2002 and in 
excess of 10 percent from July 17, 2002 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2003).  

8.  The criteria for an initial compensable rating for hallux 
valgus of the left great toe prior to July 17, 2002 and in 
excess of 10 percent from July 17, 2002 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2003).  

9.  The criteria for an initial compensable rating for a cyst 
on the left great toe are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7819 (2003) (effective 
August 30, 2002); 38 C.F.R. §  4.118, Diagnostic Codes 7803, 
7804, 7805, 7819 (2002) (effective prior to August 30, 2002).  

10.  Elevated cholesterol is not a disease or injury within 
the meaning of applicable legislation, and the veteran has no 
disability associated with elevated cholesterol that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2003).  

11.  A rash on the hands and face, and a fungal infection, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).  

12.  Arthritis of the right shoulder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  

13.  Disabling residuals of an elective vasectomy were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran failed to report for VA hypertension, visual, 
audiological, ear disease, skin, joints, hand, and feet 
examinations in October 1996.  He received a VA visual 
examination in August 1997, a VA heart examination in 
September 1998, and VA eye, audiological, and bones 
examinations in July 2002.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran's December 1996 substantive appeal declined the 
opportunity for a hearing before the Board.  

The RO's June 2002 and December 2003 letters, the Board's 
April 2004 letter, the October 1996 statement of the case, 
and the February 1997, January 1998, July 1999, and June 2003 
supplemental statements of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claims, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claims.  

The RO's June 2002 notice letter technically informed the 
veteran that he had 30 days in which to respond, but in the 
two years since June 2002, the veteran has presented 
additional medical records and lay statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 30 days after 
the June 2002 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to an initial rating in excess of 10 percent for 
hypertension

An August 1995 rating decision granted service connection and 
an initial 10 percent rating for hypertension from July 1995, 
and the veteran perfected a timely appeal of the initial 
rating.  

For the veteran to prevail in his claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

While this appeal was pending, the rating criteria for 
hypertension were revised effective January 12, 1998.  Where 
a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provides otherwise or 
permits the VA to do otherwise and the VA does so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000 (2000).  Thus, for the period 
from July 1, 1995 to January 12, 1998, the Board will apply 
only the old criteria for hypertension, and for the period 
from January 12, 1998, the Board will apply the more 
favorable of the old criteria and the new criteria for 
hypertension.  

Prior to January 12, 1998, the old rating criteria state that 
hypertensive vascular disease (essential arterial 
hypertension) with diastolic pressure predominantly 130 or 
more and severe symptoms is assigned a 60 percent evaluation.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more and moderately severe symptoms is 
assigned a 40 percent evaluation.  Hypertensive vascular 
disease with diastolic pressure predominantly 110 or more 
with definite symptoms is assigned a 20 percent evaluation.  
Hypertensive vascular disease with diastolic pressure 
predominantly 100 or more is assigned a 10 percent 
evaluation.  Note 1:  For the 40 percent and 60 percent 
ratings, there should be careful attention to diagnosis and 
repeated blood pressure readings.  Note 2:  When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997) (effective 
prior to January 12, 1998).  

The veteran's blood pressure, measured in millimeters of 
mercury (mm Hg), follows: 

      Date
Systolic
Diastolic
February 1995
118
86
January 1996
138
100
February 1996
138
108
March 1996
136
97
June 1996
144
110
July 1996
140
104
September 
1996
140
100
      Date
Systolic
Diastolic
January 1997
140
110
February 1998
140
102
April 1998
126
90
May 1998
136
94
July 1998
138
94
September 
1998
144
94
September 
1998
130
89
September 
1998
129
94
October 1998
210
90
November 1998
126
90
January 1999
136
102
March 1999
132
88
June 1999
144
90
August 1999
128
100
August 1999
130
90
October 1999
134
96
October 1999
150
108
December 1999
134
86
December 1999
138
92
July 2000
124
96
January 2001
134
70
January 2001
128
68
February 2001
183
48
April 2001
104
72
August 2001
107
77
January 2002
156
102
January 2002
146
102
February 2002
124
79
July 2002
115
76

According to a July 2002 VA medical history, the veteran 
reported being diagnosed with hypertension and starting blood 
pressure medications in 1992.  In July 2002, he claimed that 
his blood pressure had gotten worse, that it frequently 
fluctuated, and that he had to take three blood pressure 
medications for control.  The January 2002 VA diagnoses 
included hypertension, poorly-controlled, because the veteran 
had run out of one of his blood pressure medications.  The 
April 2001, August 2001, February 2002, and July 2002 VA 
diagnoses included hypertension, well-controlled, and the 
veteran was instructed to continue his blood pressure 
medications.  

A rating higher than 10 percent is not warranted under the 
old criteria because the veteran's diastolic pressure is not 
predominantly 110 or more.  Although diastolic pressure was 
110 in June1996 and January 1997, twenty-seven diastolic 
readings between February 1995 and July 2002 were 100 or 
lower.  A higher rating is not in order under the old 
criteria.  

Similarly, a higher rating is not established under the new 
rating criteria in effect from January 12, 1998.  The new 
rating criteria state that hypertensive vascular disease 
(hypertension and isolated systolic hypertension) with 
diastolic pressure predominantly 130 or more is assigned a 60 
percent evaluation.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is assigned a 
40 percent evaluation.  Hypertensive vascular disease with 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, is assigned a 20 percent 
evaluation.  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is assigned a 10 percent evaluation.  38 C.F.R. § 4.101, 
Diagnostic Code 7101 (2003) (effective from January 12, 
1998).  

A higher rating is not established under the new criteria 
because the veteran's diastolic pressure is not predominantly 
110 or more and his systolic pressure is not predominantly 
200 or more.  Although diastolic pressure was 110 in June1996 
and January 1997 and systolic pressure was 210 in October 
1998, twenty-three diastolic readings between February 1998 
and July 2002 were 100 or lower, and twenty-six systolic 
readings between February 1998 and July 2002 were lower than 
160.  A higher rating is not in order under the new criteria.  

Under the circumstances, the 10 percent rating should 
continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In this case, the 
symptomatology associated with the veteran's hypertension 
does not more nearly approximate the criteria for a higher 
evaluation.  Moreover, the evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2003); Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2003).  The evidence does not show that 
hypertension alone markedly interferes with employment or 
causes frequent hospitalizations.  In April 1998, the veteran 
reported working as a teacher, and in July 2002, he reported 
working as an assistant principal for a junior high school.  
The evidence does not show hospitalizations for treatment of 
hypertension.  Referral for consideration of an 
extraschedular rating is not currently warranted.  


Entitlement to an initial rating in excess of 10 percent for
bilateral retinal pigment epithelium atrophy

The August 1995 rating decision granted service connection 
and an initial 10 percent rating for bilateral retinal 
pigment epithelium atrophy from July 1995, and the veteran 
perfected a timely appeal of the initial rating.  

Bilateral retinal pigment epithelium atrophy is currently 
evaluated under the criteria for unilateral or bilateral 
retina with localized scars, atrophy, or irregularities of, 
centrally located, with irregular, duplicated enlarged or 
diminished image, which is assigned a 10 percent evaluation.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6011.  There is no 
basis upon which to assign a higher schedular rating because 
the veteran is already in receipt of the maximum 10 percent.  
Therefore, the remaining issue before the Board is whether an 
extraschedular rating is in order.  

A claim may be referred to the Compensation and Pension 
Service for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) if there is evidence of 
exceptional or unusual circumstances, such as marked 
interference with employment or frequent hospitalizations, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.  There is no such 
evidence in this case.  The veteran has worked regularly as 
an educator, and the evidence shows no hospitalizations for 
treatment of bilateral retinal pigment epithelium atrophy.  
Referral for consideration of an extraschedular rating is not 
currently warranted.  

Entitlement to an initial compensable rating for
residuals of a perforation of the left tympanic membrane

The August 1995 rating decision granted service connection 
and an initial noncompensable rating for traumatic 
perforation to the eardrum from July 1995, and the veteran 
perfected a timely appeal of the initial rating.  

Residuals of the perforation of the left tympanic membrane 
are currently evaluated under the criteria for perforation of 
the tympanic membrane, which is noncompensable and offers no 
hope of increase.  See 38 C.F.R. § 4.87, Diagnostic Code 
6211.  Given the diagnoses and findings of record, the Board 
will consider whether an initial compensable rating is 
available under the analogous criteria for hearing loss 
(Diagnostic Code 6100-6110) and tinnitus (Diagnostic Code 
6260).  See 38 C.F.R. § 4.20 (2003).  



The Board will first consider a rating for hearing loss, as a 
possible service-connected residual of the perforated left 
tympanic membrane.  At the veteran's February 1995 retirement 
examination, pure tone thresholds, in decibels, were as 
follows: 




HERTZ

1000
2000
3000
4000
Average
RIGHT
10
5
5
5
6.25
LEFT
5
30
20
20
18.75

Speech audiometry revealed average pure tone threshold of 
6.25 decibels in the right ear and 18.75 decibels in the left 
ear.  The pure tone threshold averages were derived by 
dividing the sum of the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz by four.  See 38 C.F.R. § 4.85(d).  

The July 2002 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ

1000
2000
3000
4000
Average
RIGHT
15
0
5
5
6.25
LEFT
15
25
15
15
17.50

Speech audiometry revealed average pure tone threshold of 
6.25 decibels and speech recognition ability of 94 percent in 
the right ear and average pure tone threshold of 17.5 
decibels and speech recognition ability of 96 percent in the 
left ear using the Maryland CNC list.  The pure tone 
threshold averages were derived by dividing the sum of the 
pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz by 
four.  See 38 C.F.R. § 4.85(d).  

While this appeal was pending, the rating criteria for 
hearing loss were revised effective June 10, 1999.  Karnas, 1 
Vet. App. at 313.  For the period prior to June 10, 1999, 
only the old rating criteria for hearing loss are applicable.  
For the period from June 10, 1999, the more favorable of the 
old and new criteria for hearing loss are applicable.  See 
VAOPGCPREC 3-2000 (2000).  

The old regulations for rating hearing loss state that 
examinations are to be conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometry test.  The horizontal lines in Table VI represent 
nine categories of percent of discrimination based on the 
controlled speech discrimination test.  The vertical columns 
in Table VI represent nine categories of decibel loss based 
on the pure tone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  For example, with 
percent of discrimination of 70 and average pure tone decibel 
loss of 64, the numeric designation is V for one ear.  The 
same procedure is followed for the other ear.  38 C.F.R. 
§ 4.85(a) (1998).  By impairment of auditory acuity is meant 
the organic hearing loss for speech.  See 38 C.F.R. § 4.87 
(1998).  


Table VI
Numeric Designation of Hearing Impairment
Average Pure tone Decibel Loss
38 C.F.R. § 4.87

PERCENT OF
DISCRIMINATION
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VIa provides numeric designations based solely on pure 
tone averages and is for application only when the Chief of 
the Audiology Clinic certifies that language difficulties or 
inconsistent speech audiometry scores make the use of both 
pure tone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85(c) (1998).  


Table VIa
Average Pure tone Decibel Loss
38 C.F.R. § 4.87

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


The schedular disability rating is derived by mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  After 
levels of hearing impairment are obtained from Table VI or 
VIa, the percentage evaluation is found from Table VII of 
38 C.F.R. § 4.87 by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation for the ear having the poorer hearing.  
For example, if the better ear has a numeric designation of 
"V" and the poorer ear has a numeric designation of "VII," 
the percentage evaluation is 30 percent and the diagnostic 
code is 6103.  38 C.F.R. § 4.85(b) (1998).  




Table VII
Percentage Evaluations for Hearing Impairment
(with Diagnostic Codes 6100-6110)
38 C.F.R. § 4.87
XI
100
(61
10)










X
90
(61
09)
80
(61
08)









IX
80
(61
08)
70
(61
07)
60
(61
06)








VII
I
70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII
60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI
50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V
40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV
30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
02)
10
(61
01)
10
(61
01)
0
(61
00)


II
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

Under the new regulations for hearing loss, effective June 
10, 1999, an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a) (2003).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
essentially unchanged and is still used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination (horizontal rows) and the pure tone threshold 
average (vertical columns).  The Roman numeral designation is 
still located at the point where the percentage of speech 
discrimination and pure tone threshold average intersect.  
38 C.F.R. § 4.85(b) (2003).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is also essentially 
unchanged and still used to determine a Roman numeral 
designation (I through XI) for hearing impairment based only 
on the pure tone threshold average.  It is still supposed to 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., but for first time, it is also supposed to be used when 
indicated under 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) 
(2002).  

What changed on June 10, 1999 is that, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, which is 
not shown in the March 1996 and November 2003 audiological 
examination reports, the rating specialist is to determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear is to be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2003).  See 38 C.F.R. § 4.86(b) (2003).  The new 
provision was added after 1991 studies by the Veterans Health 
Administration's Audiology and Speech Pathology Service 
identified veterans with certain patterns of hearing 
impairment that could not always be accurately assessed 
because the speech discrimination test might not reflect the 
severity of communicative functioning.  See 64 Fed. Reg. 
25,202, 25,203 (June 10, 1999).  

In any event, "pure tone threshold average," as used in 
Tables VI and VIa, is still the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  This average is used in all cases (including those in 
§ 4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) 
(2003).  Table VII, "Percentage Evaluations for Hearing 
Impairment," is essentially unchanged and is still used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is still located at the point where 
the row and column intersect.  38 C.F.R. § 4.85(e) (2003).  

In adjudicating the claim, the Board will rate the February 
1995 and July 2002 audiological examinations under the old 
criteria prior to June 10, 1999 and under the more favorable 
of the old and new rating criteria for hearing loss from 
June 10, 1999.  See VAOPGCPREC 3-2000; 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Codes 6100-6110 (2003) (effective from June 
10, 1999); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (1998) (effective prior to June 10, 1999).  

In February 1995, average pure tone threshold was 6.25 in the 
right ear and 18.75 in the left ear.  In July 2002, average 
pure tone threshold was 6.25 decibels and speech recognition 
ability was 94 percent in the right ear, and average pure 
tone threshold was 17.50 decibels and speech recognition 
ability was 96 percent in the left ear using the Maryland CNC 
list.  This means that, in February 1995, Table VIa yielded 
Level I hearing impairment in the right ear and Level I 
hearing impairment in the left ear, and those Levels 
intersected at a 0 percent rating under Diagnostic Code 6100 
on Table VII.  See 38 C.F.R. § 4.85(e), Tables VIa, VII; 
Lendenmann, 3 Vet. App. at 349.  Similarly, in July 2002, 
Table VI yielded Level I hearing impairment in the right ear 
and Level I hearing impairment in the left ear, and those 
levels intersected at a 0 percent rating under Diagnostic 
Code 6100 on Table VII.  See 38 C.F.R. § 4.85(e), Tables VI, 
VII; Lendenmann, 3 Vet. App. at 349.  A higher rating is not 
warranted under the old and new rating criteria for hearing 
loss.  

The Board will next consider the rating criteria for 
tinnitus, as a possible service-connected residual of the 
perforated left tympanic membrane.  The rating criteria for 
tinnitus were revised effective June 10, 1999 and June 13, 
2003, while this appeal was pending.  For the period prior to 
June 10, 1999, the Board will apply only the oldest criteria.  
For the period from June 10, 1999 to June 13, 2003, the Board 
will apply the more favorable of the two older criteria.  For 
the period from June 13, 2000, the Board will apply the most 
favorable of all three criteria.  See VAOPGCPREC 3-2000.  

Under the criteria in effect prior to June 10, 1999, 
persistent tinnitus, as a symptom of head injury, concussion, 
or acoustic trauma, was assigned a 10 percent evaluation.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998) (effective 
prior to June 10, 1999).  Under the criteria effective June 
10, 1999, recurrent tinnitus was assigned a 10 percent 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2002) 
(effective June 10, 1999).  VA General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended June 10, 1999, authorize a single 10 percent 
evaluation for tinnitus, regardless of whether it is 
perceived as unilateral, bilateral, or in the head, and that 
separate tinnitus ratings for each ear may not be assigned 
under Diagnostic Code 6260 or any other diagnostic code.  
VAOPGCPREC 2-2003 (2003).  Under the criteria effective June 
13, 2003, recurrent tinnitus is assigned a 10 percent 
evaluation.  Assign only a single evaluation for tinnitus, 
whether the sound is perceived in one year, two ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003) 
(effective June 13, 2003).  

Fortunately, a 10 percent rating may be assigned under the 
two newer rating criteria for tinnitus, effective June 10, 
1999 and June 13, 2003, respectively.  In July 2002, the VA 
audiological examiner opined that the veteran had 
intermittent tinnitus in the left ear only, which possibly 
resulted from the service-connected perforated tympanic 
membrane in the left ear.  Resolving all reasonable doubt in 
the veteran's favor, the veteran will be deemed to have 
recurrent tinnitus in the left ear, which warrants assignment 
of a 10 percent rating from June 10, 1999 under the two newer 
rating criteria.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the VA shall give the 
benefit of  the doubt to the claimant.  38 U.S.C. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).  

A compensable rating is not established under the oldest 
rating criteria prior to June 10, 1999.  It is important to 
note that, in September 1996, the RO scheduled VA 
audiological and ear examinations for the veteran because 
entitlement to a higher initial rating for service-connected 
residuals of a perforation of the left tympanic membrane 
could not be established without current VA audiological and 
ear examinations and medical opinions.  The VA shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the VA does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A.  

Unfortunately, the October 1996 VA clinic note confirms that 
the veteran failed to report for the scheduled October 1996 
VA examinations.  Review of the claims folder also confirms 
that the veteran and his representative provided no good 
cause, or any reason at all, for his failure to report, and 
neither made a timely request for a rescheduled examination.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  

Without the needed data from the missed October 1996 VA 
audiological and ear examinations, the evidence of record 
does not support a higher initial rating prior to June 10, 
1999.  The evidence does not show that the intermittent 
tinnitus in the left ear is a symptom of head injury, 
concussion, or acoustic trauma.  Therefore, the claim of 
entitlement to an initial compensable rating for residuals of 
a perforation of the left tympanic membrane must be denied.  
When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

In summary, the noncompensable rating should continue prior 
to June 10, 1999, and the higher 10 percent rating should be 
assigned from June 10, 1999.  38 C.F.R. § 4.7.  In this case, 
the symptomatology associated with residuals of the 
perforation of the left tympanic membrane does not more 
nearly approximate the criteria for a higher evaluation prior 
to June 10, 1999.  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2003).  The evidence does not show that residuals 
of the perforation of the left tympanic membrane alone 
markedly interfere with employment or cause frequent 
hospitalizations.  In April 1998, the veteran reported 
working as a teacher, and in July 2002, he reported working 
as an assistant principal for a junior high school.  The 
evidence shows no hospitalizations for treatment of residuals 
of the perforation of the left tympanic membrane.  Referral 
for consideration of an extraschedular rating is not 
currently warranted.  


Entitlement to an initial compensable rating for fracture of 
the base of the first phalangeal joint of the right thumb 
prior to July 17, 2002

The August 1995 rating decision granted service connection 
and an initial noncompensable rating for trauma to the right 
hand from July 1995, and the veteran perfected a timely 
appeal of the initial rating.  Although a June 2003 rating 
decision increased the rating to 10 percent from July 17, 
2002, the claim for a compensable rating prior to July 17, 
2002 and in excess of 10 percent from July 17, 2002 remains 
before the Board.  The veteran is presumed to seek the 
maximum benefit allowed by law or regulations, where less 
than the maximum benefit was awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

A compensable initial rating prior to July 17, 2002 is not 
established.  In September 1996, the RO scheduled VA hand, 
joints, and skin examinations for the veteran because 
entitlement to higher rating for the service-connected 
fracture of the base of the first phalangeal joint of the 
right thumb could not be established without current VA hand, 
joints, and skin examinations and medical opinions.  See 
38 U.S.C.A. § 5103A (West 2002).  

Unfortunately, the October 1996 VA clinic note confirms that 
the veteran failed to report for the scheduled October 1996 
VA examinations.  Review of the claims folder also confirms 
that the veteran and his representative provided no good 
cause, or any reason at all, for his failure to report, and 
neither made a timely request for a rescheduled examination.  
See 38 C.F.R. § 3.655(a).  

Without the needed data from the missed October 1996 VA hand, 
joints, and skin examinations, the evidence of record does 
not support a higher initial rating prior to July 17, 2002.  
The evidence does not show the unfavorable ankylosis, poorly 
nourished scar, tender and painful scar, or limitation of 
function required for a compensable rating prior to July 17, 
2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002) 
(effective prior to August 26, 2002); 38 C.F.R. §  4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002) (effective prior to 
August 30, 2002).  

Therefore, the claim of entitlement to an initial compensable 
rating for fracture of the base of the first phalangeal joint 
of the right thumb prior to July 17, 2002 must be denied.  
When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz, 274 F.3d at 1365.  

Appellate consideration of the issue of entitlement to a 
rating in excess of 10 percent for fracture of the base of 
the first phalangeal joint of the right thumb from July 17, 
2002 will be deferred pending completion of the development 
requested in the REMAND portion of this decision.  


Entitlement to an initial compensable rating for
non-displaced fracture of the left knee prior to July 17, 
2002

The August 1995 rating decision granted service connection 
and an initial noncompensable rating for a left knee injury 
from July 1995, and the veteran perfected a timely appeal of 
the initial rating.  Although the June 2003 rating decision 
increased the rating to 10 percent from July 17, 2002, the 
claim for a compensable rating prior to July 17, 2002 and in 
excess of 10 percent from July 17, 2002 remains before the 
Board.  See AB v. Brown, 6 Vet. App. at 38.  

A compensable initial rating prior to July 17, 2002 is not 
established.  In September 1996, the RO scheduled a VA joints 
examination for the veteran because entitlement to higher 
rating for service-connected non-displaced fracture of the 
left knee could not be established without a current VA 
joints examination and medical opinion.  See 38 U.S.C.A. 
§ 5103A (West 2002).  

Unfortunately, the October 1996 VA clinic note confirms that 
the veteran failed to report for the scheduled October 1996 
VA examination.  Review of the claims folder also confirms 
that the veteran and his representative provided no good 
cause, or any reason at all, for his failure to report, and 
neither made a timely request for a rescheduled examination.  
See 38 C.F.R. § 3.655(a).  

Without the needed data from the missed October 1996 VA 
joints examination, the evidence of record does not support a 
higher initial rating prior to July 17, 2002.  The evidence 
does not show the recurrent subluxation, lateral instability, 
limitation of range of motion, or functional loss required 
for a compensable rating prior to July 17, 2002.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2003);  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Therefore, the claim of entitlement to an initial compensable 
rating for non-displaced fracture of the left knee prior to 
July 17, 2002 must be denied.  When a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 
1365.  

Appellate consideration of the issue of entitlement to a 
rating in excess of 10 percent for non-displaced fracture of 
the left knee from July 17, 2002 will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  


Entitlement to an initial compensable rating for hallux 
valgus of the right great toe prior to July 17, 2002 and in 
excess of 10 percent from July 17, 2002

The August 1995 rating decision granted service connection 
and an initial noncompensable rating for bilateral hallux 
valgus from July 1995, and the veteran perfected a timely 
appeal of the initial rating.  Although a June 2003 rating 
decision recharacterized the disability as hallux valgus of 
the right great toe and increased the rating to 10 percent 
from July 17, 2002, the claim for an initial compensable 
rating prior to July 17, 2002 and in excess of 10 percent 
from July 17, 2002 remains before the Board.  See AB v. 
Brown, 6 Vet. App. at 38.  

A compensable initial rating prior to July 17, 2002 is not 
established.  In September 1996, the RO scheduled VA feet, 
joints, and skin examinations for the veteran because 
entitlement to a higher rating for service-connected hallux 
valgus of the right great toe could not be established 
without current VA feet, joints, and skin examinations and 
medical opinions.  See 38 U.S.C.A. § 5103A (West 2002).  

Unfortunately, the October 1996 VA clinic note confirms that 
the veteran failed to report for the scheduled October 1996 
VA examinations.  Review of the claims folder also confirms 
that the veteran and his representative provided no good 
cause, or any reason at all, for his failure to report, and 
neither made a timely request for a rescheduled examination.  
See 38 C.F.R. § 3.655(a).  

Without the needed data from the missed October 1996 VA feet, 
joints, and skin examinations, the evidence of record does 
not support a higher initial rating prior to July 17, 2002.  
The evidence does not show the resection of the metatarsal 
head or severe hallux valgus equivalent to amputation of the 
right great toe required for a compensable rating prior to 
July 17, 2002.  

Therefore, the claim of entitlement to an initial compensable 
rating for hallux valgus of the right great toe prior to July 
17, 2002 must be denied.  When a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 
1365.  

The Board will now consider whether a rating in excess of 10 
percent is justified for the period from July 17, 2002.  The 
veteran's hallux valgus of the right great toe is currently 
evaluated under the criteria of Diagnostic Code 5280.  
Unilateral hallux valgus, operated with resection of the 
metatarsal head or with severity equivalent to amputation of 
the great toe, is assigned a 10 percent evaluation.  This is 
the only evaluation available under these criteria.  

There is simply no basis upon which to assign a higher 
schedular rating because the veteran is already in receipt of 
the maximum 10 percent under the criteria of Diagnostic Code 
5280.  Therefore, the remaining issue before the Board is 
whether an extra-schedular rating is in order.  

A claim may be referred to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) if there is evidence of 
exceptional or unusual circumstances, such as marked 
interference with employment or frequent hospitalizations, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.  There is no such 
evidence in this case.  The veteran has worked continuously 
in the education field, and the record shows no 
hospitalizations for treatment of hallux valgus of the right 
great toe.  As a result, referral for consideration of an 
extraschedular rating is not justified.  


Entitlement to an initial compensable rating for hallux 
valgus of the left great toe prior to July 17, 2002 and in 
excess of 10 percent from July 17, 2002

The August 1995 rating decision granted service connection 
and an initial noncompensable rating for bilateral hallux 
valgus from July 1995, and the veteran perfected a timely 
appeal of the initial rating.  Although the June 2003 rating 
decision recharacterized the disability as hallux valgus of 
the left great toe and increased the rating to 10 percent 
from July 17, 2002, the claim for an initial compensable 
rating prior to July 17, 2002 and in excess of 10 percent 
from July 17, 2002 remains before the Board.  See AB v. 
Brown, 6 Vet. App. at 38.  

A compensable initial rating prior to July 17, 2002 is not 
established.  In September 1996, the RO scheduled VA feet, 
joints, and skin examinations for the veteran because 
entitlement to a higher rating for service-connected hallux 
valgus of the left great toe could not be established without 
current VA feet, joints, and skin examinations and medical 
opinions.  See 38 U.S.C.A. § 5103A (West 2002).  

Unfortunately, the October 1996 VA clinic note confirms that 
the veteran failed to report for the scheduled October 1996 
VA examinations.  Review of the claims folder also confirms 
that the veteran and his representative provided no good 
cause, or any reason at all, for his failure to report, and 
neither made a timely request for a rescheduled examination.  
See 38 C.F.R. § 3.655(a).  

Without the needed data from the missed October 1996 VA feet, 
joints, and skin examinations, the evidence of record does 
not support a higher initial rating prior to July 17, 2002.  
The evidence does not show the resection of the metatarsal 
head or severe hallux valgus equivalent to amputation of the 
left great toe required for a compensable rating prior to 
July 17, 2002.  

Therefore, the claim of entitlement to an initial compensable 
rating for hallux valgus of the left great toe prior to July 
17, 2002 must be denied.  When a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 
1365.  

The Board will now consider whether a rating in excess of 10 
percent is justified for the period from July 17, 2002.  The 
veteran's hallux valgus of the left great toe is currently 
evaluated under the criteria of Diagnostic Code 5280.  
Unilateral hallux valgus, operated with resection of the 
metatarsal head or with severity equivalent to amputation of 
the great toe, is assigned a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5280.  

There is simply no basis upon which to assign a higher 
schedular rating because the veteran is already in receipt of 
the maximum 10 percent under the criteria of Diagnostic Code 
5280.  Therefore, the remaining issue before the Board is 
whether an extraschedular rating is in order.  

A claim may be referred to the Compensation and Pension 
Service for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) if there is evidence of 
exceptional or unusual circumstances, such as marked 
interference with employment or frequent hospitalizations, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.  There is no such 
evidence in this case.  The veteran has worked continuously 
in the education field, and the record shows no 
hospitalizations for treatment of hallux valgus of the left 
great toe.  As a result, referral for consideration of an 
extraschedular rating is not justified.  


Entitlement to an initial compensable rating for a cyst on 
the left great toe

The August 1995 rating decision granted service connection 
and an initial noncompensable rating for a cyst on the big 
toe from July 1995, and the veteran perfected a timely appeal 
of the initial rating.  

A compensable initial rating is not established.  In 
September 1996, the RO scheduled a VA skin examination for 
the veteran because entitlement to a higher rating for the 
service-connected cyst on the left great toe could not be 
established without a current VA skin examination and medical 
opinion.  See 38 U.S.C.A. § 5103A.  

Unfortunately, the October 1996 VA clinic note confirms that 
the veteran failed to report for the scheduled October 1996 
VA skin examination.  Review of the claims folder also 
confirms that the veteran and his representative provided no 
good cause, or any reason at all, for his failure to report, 
and neither made a timely request for a rescheduled 
examination.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  

Without the needed data from the missed October 1996 VA skin 
examination, the evidence of record does not support a higher 
rating.  The July 2002 VA joints examination revealed none of 
the poorly nourished scar, tender and painful scar, frequent 
loss of skin covering, underlying soft tissue damage, or 
limitation of function of the left great toe needed for a 
compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805, 7819 (2003) (effective August 30, 2002); 
38 C.F.R. §  4.118, Diagnostic Codes 7803, 7804, 7805, 7819 
(2002) (effective prior to August 30, 2002).  

Therefore, the claim of entitlement to an initial compensable 
rating for the cyst on the left great toe must be denied.  
When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  


Entitlement to service connection for a disability resulting 
from high cholesterol

Service medical records revealed in-service cholesterol 
levels of 218 in October 1982, 310 in January 1993, 254 in 
April 1993, 308 in June 1993, 325 in January 1995, 253 in 
February 1995, and 325 in April 1995.  The August 1995 rating 
decision denied entitlement to service connection for high 
cholesterol, and the veteran perfected a timely appeal.  

For the veteran to establish service connection for a 
disability resulting from high cholesterol, the evidence must 
demonstrate that a disability resulting from high cholesterol 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection cannot be granted for a disability 
resulting from high cholesterol because the evidence shows no 
cardiovascular disease, arteriosclerosis, or any other 
disease for which elevated cholesterol is a risk factor.  In 
the absence of present disability, the claim is invalid.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  At the 
September 1998 VA heart examination, it was noted that the 
veteran had never been diagnosed or treated for any type of 
heart disease.  Although the veteran experienced some 
atypical chest pains, the September 1998 VA heart examiner 
opined that the pains were not cardiac in origin.  The 
veteran's heart sounds were normal, and his peripheral pulses 
were strong.  He had a normal sinus rhythm with no bruits 
over the carotids, the femorals, or the abdominal aorta.   
His exercise tolerance test and echocardiogram were normal.  
The evidence included no mention of arteriosclerosis.  

Entitlement to service connection must be denied because the 
weight of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).  


Entitlement to service connection for
a rash on the hands and face, and a fungal infection

The August 1995 rating decision denied entitlement to service 
connection for a rash on the hands and face, and a fungal 
infection, and the veteran perfected a timely appeal.  

An October 1996 VA clinic note confirms that the veteran 
failed to report for the scheduled October 1996 VA skin 
examination.  Review of the claims folder confirms that the 
veteran and his representative provided no good cause, or any 
reason at all, for his failure to report for the October 1996 
VA skin examination, and neither made a timely request for a 
rescheduled examination following the missed October 1996 VA 
examination.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  

Because the veteran has not provided good cause for missing 
the scheduled October 1996 VA skin examination, the claim of 
entitlement to service connection for a rash on the hands and 
face, and a fungal infection, will be decided on the evidence 
of record.  When entitlement to a benefit requested in an 
original compensation claim cannot be established without a 
current VA examination, and a claimant, without good cause, 
fails to report for such examination, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655.  

For the veteran to establish service connection for a rash on 
the hands and face, and a fungal infection, the evidence must 
demonstrate that a rash on the hands and face, and a fungal 
infection, were contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  To establish entitlement to 
direct service connection, the veteran must present evidence 
of a current rash on the hands and face, and a fungal 
infection, show in-service manifestation of a rash on the 
hands and face, and a fungal infection, and provide a nexus 
opinion by a medical professional that a current rash on the 
hands and face, and a fungal infection, resulted from the in-
service manifestation of disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service medical records show that, at an October 1974 
enlistment examination, except for a scar on the left hand, 
the veteran's face, upper extremities, and skin were normal, 
and the veteran denied a history of skin disease.  In October 
1982 and January 1986, the veteran's face, upper extremities, 
and skin were normal.  In August 1991, the veteran was 
treated for a fungal infection on his face, which was of 
unknown cause and had spread from a small spot to a larger 
area over one month.  In August 1992, the veteran noticed a 
rash on his hands after working in the garden, and the 
diagnosis was dyshidrotic eczematous dermatitis, which was 
treated with a cream.  At April 1993 periodic and February 
1995 retirement examinations, however, the veteran's face, 
upper extremities, and skin were again normal, and he denied 
a history of skin disease.  

Service connection is not in order because the evidence shows 
no current rash on the hands and face and no current fungal 
infection.  Brammer, 3 Vet. App. at 225.  By the time of the 
February 1995 retirement examination, the August 1991 fungal 
infection on the face and the August 1992 rash on the hands 
had apparently resolved.  Without the findings from the 
missed October 1996 VA skin examination, there is nothing in 
the record to show any current skin disorders since August 
1992.  

When the weight of the evidence is against the claim, as it 
is here, entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  




Entitlement to service connection for arthritis of the right 
shoulder

The August 1995 rating decision denied entitlement to service 
connection for arthritis of the right shoulder, and the 
veteran perfected a timely appeal.  

An October 1996 VA clinic note confirms that the veteran 
failed to report for the scheduled October 1996 VA joints 
examination.  Review of the claims folder confirms that the 
veteran and his representative provided no good cause, or any 
reason at all, for his failure to report for the October 1996 
VA joints examination, and neither made a timely request for 
a rescheduled examination following the missed October 1996 
VA examination.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  Because the veteran has not provided good cause 
for missing the scheduled October 1996 VA joints examination, 
the claim of entitlement to service connection for arthritis 
of the right shoulder will be decided on the evidence of 
record.  See 38 C.F.R. § 3.655.  

For the veteran to establish service connection for arthritis 
of the right shoulder, the evidence must demonstrate that 
arthritis of the right shoulder was contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  To establish 
entitlement to direct service connection, the veteran must 
present evidence of current arthritis of the right shoulder, 
show in-service manifestation of arthritis of the right 
shoulder, and provide a nexus opinion by a medical 
professional that current arthritis of the right shoulder 
resulted from the in-service manifestation of disability.  
See Hickson, 12 Vet. App. at 253.  To establish presumptive 
service connection for right shoulder arthritis, as a chronic 
disease, the veteran must present evidence of current right 
shoulder arthritis and show that it manifested to a 
compensable level within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).  

Service connection is established for right shoulder 
arthritis, as a chronic disease, because definitive diagnoses 
were documented twice near the end of active service.  
Service medical records show that the veteran's upper 
extremities were normal at the October 1974 enlistment 
examination and at periodic examinations in October 1982 and 
January 1986.  In January 1992, for the first time in 
service, the veteran was treated for right shoulder pain, and 
he reported the gradual onset of the pain while doing push-
ups two months earlier.  In June 1992, the veteran continued 
to complain of right shoulder pain for the past two weeks, 
which tended to occur when he did push-ups.  In September 
1992, the diagnosis was possible right shoulder arthritis, 
and in April 1993 and February 1995, just months before the 
end of service, the diagnosis was right shoulder arthritis.  
Given the chronic nature of arthritis, the veteran is deemed 
to have right shoulder arthritis initially identified in 
April 1993 and February 1995.  

When a preponderance of the evidence supports the claim, as 
it does here, entitlement to service connection must be 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 54-55.  


Entitlement to service connection for disabling residuals of 
an elective vasectomy

Service medical records show that the veteran underwent an 
elective vasectomy in September 1988 and a repeat vasectomy 
in April 1990.  The August 1995 rating decision denied 
entitlement to service connection for an elective vasectomy, 
and the veteran perfected a timely appeal.  

For the veteran to establish service connection for disabling 
residuals of an elective vasectomy, the evidence must 
demonstrate that disabling residuals of an elective vasectomy 
were contracted in the line of duty coincident with military 
service, or if pre-existing such service, were aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  To establish entitlement to direct service 
connection, the veteran must present evidence of current 
disabling residuals of an elective vasectomy, show that the 
veteran underwent an in-service elective vasectomy, and 
provide a nexus opinion by a medical professional that 
current disabling residuals of the elective vasectomy 
resulted from the in-service elective vasectomy.  See 
Hickson, 12 Vet. App. at 253.  

Service connection is not in order because the evidence shows 
no current disabling residuals of the elective vasectomy.  
Brammer, 3 Vet. App. at 225.  Other than sterility, which was 
the intended result of the elective vasectomy, the veteran 
has presented no evidence of any disabling residuals.  

The weight of the evidence is against the claim, and 
entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.  

Entitlement to an initial rating in excess of 10 percent for 
bilateral retinal pigment epithelium atrophy is denied.  

Entitlement to an initial compensable rating for tinnitus, a 
residual of a perforation of the left tympanic membrane, 
prior to June 10, 1999, is denied.  

Entitlement to a 10 percent rating for residuals of a 
perforation of the left tympanic membrane from June 10, 1999 
is granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  

Entitlement to an initial compensable rating for fracture of 
the base of the first phalangeal joint of the right thumb 
prior to July 17, 2002 is denied.  

Entitlement to an initial compensable rating for non-
displaced fracture of the left knee prior to July 17, 2002 is 
denied.  

Entitlement to an initial compensable rating for hallux 
valgus of the right great toe prior to July 17, 2002 and in 
excess of 10 percent from July 17, 2002 is denied.  

Entitlement to an initial compensable rating for hallux 
valgus of the left great toe prior to July 17, 2002 and in 
excess of 10 percent from July 17, 2002 is denied.  

Entitlement to an initial compensable rating for a cyst on 
the left great toe is denied.  

Entitlement to service connection for disability resulting 
from high cholesterol is denied.  

Entitlement to service connection for a rash on the hands and 
face, and a fungal infection is denied.  

Entitlement to service connection for arthritis of the right 
shoulder is granted.  

Entitlement to service connection for disabling residuals of 
an elective vasectomy is denied.  


REMAND

The issues of entitlement to a rating in excess of 10 percent 
for fracture of the base of the first phalangeal joint of the 
right thumb from July 17, 2002; entitlement to a rating in 
excess of 10 percent for non-displaced fracture of the left 
knee from July 17, 2002; and of entitlement to service 
connection for asthma and hemorrhoids/fissures must be 
remanded to schedule VA hand, skin, knee, respiratory, and 
proctology examinations, which are necessary to determine the 
current severity of the service-connected right thumb and 
left knee disabilities and the probability that current 
asthma and hemorrhoids/fissures resulted from an in-service 
event.  A VA examination and medical opinion is necessary if 
there is competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the remaining claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; McKnight, 131 F.3d at 
1485; Paralyzed Veterans of America, 345 F.3d at 1334.  
A remand would also allow the RO the opportunity to inform 
the veteran that he should provide any evidence in his 
possession that pertains to the claims.  VAOPGCPREC 1-2004 
(February 24, 2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded VA 
hand, skin, knee, respiratory, and 
proctology examinations.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner(s) before the examination(s).  

The VA hand examiner should x-ray the 
veteran's right hand, conduct any further 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the effects of 
the service-connected fracture of the 
base of the first phalangeal joint of the 
right thumb upon the veteran's ordinary 
activity, including employment as a 
teacher or junior high school assistant 
principal; ii) whether the veteran is 
currently left-handed or right-handed; 
iii) whether the residuals of fracture of 
the right thumb could significantly limit 
functional ability during flare-ups or 
when the right hand is used repeatedly 
over a period of time; iv) loss of range 
of motion of each finger of the right 
hand portrayed in degrees, including any 
additional range of motion loss due to 
pain on use or during flare-ups; v) upon 
flexion of the fingers, measurement of 
the gap between the fingertips and median 
transverse fold (proximal transverse 
crease) of the palm; vi) range of 
rotation and angulation of the fingers; 
vii) measurement of the gap between the 
thumb pad and the fingers with the thumb 
attempting to oppose the fingers; and 
viii) if present in the right hand, note 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the VA hand examiner must be 
accompanied by a complete rationale.  
DeLuca, 8 Vet. App. at 206.  

The VA skin examiner should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) a full 
description of the effects of scar(s) 
resulting from the service-connected 
fracture of the base of the first 
phalangeal joint of the right thumb upon 
the veteran's ordinary activity, 
including employment as a teacher and 
junior high school assistant principal; 
ii) measured area covered by right thumb 
scar(s); iii) limitation of motion due to 
the right thumb scar(s); and iv) if 
present, note 
poor nourishment, repeated ulceration, 
tenderness and pain on objective 
demonstration, underlying soft tissue 
damage, and frequent loss of skin cover 
over the scar(s).  Any opinions expressed 
by the VA skin examiner must be 
accompanied by a complete rationale.  

The VA knee examiner should x-ray the 
veteran's left knee, conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the effects of 
the service-connected non-displaced 
fracture of the left knee upon the 
veteran's ordinary activity, including 
employment as a teacher or junior high 
school assistant principal; ii) whether 
service-connected residuals of the left 
knee fracture could significantly limit 
functional ability during flare-ups or on 
extended use; iii) loss of range of 
motion portrayed in degrees, including 
additional range of motion loss due to 
pain on use or during flare-ups; and iv) 
if present note crepitation, less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination and 
impaired ability to execute skilled 
movement smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, and interference with 
sitting, standing, and weight-bearing.  
Any opinions expressed by the VA knee 
examiner must be accompanied by a 
complete rationale.  DeLuca, 8 Vet. App. 
at 206.  

The VA respiratory examiner should 
conduct any indicated studies, note 
whether the claims folder was reviewed, 
and state a medical opinion as to: i) the 
medical classification of current asthma, 
if any, and the data for classification; 
and ii) whether the probability is 
greater than, equal to, or less than 
50 percent that current asthma resulted 
from asthma documented in service in June 
1977, October 1977, January 1987, October 
1991, April 1993, September 1993, and 
February 1995, or any other event in 
active service.  Any opinions expressed 
by the VA respiratory examiner must be 
accompanied by a complete rationale.  

The VA proctologist should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of current 
hemorrhoids/fissures, if any, and the 
data for classification; and ii) whether 
the probability is greater than, equal 
to, or less than 50 percent that current 
hemorrhoids/fissures resulted from an 
anal fissure in January 1992, or any 
other event in active service.  Any 
opinions expressed by the VA proctologist 
must be accompanied by a complete 
rationale.  

The requested examination reports and 
medical opinions should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, 
corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The claims file should be reviewed to 
ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, it should be ensured that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the claims of 
entitlement to a rating in excess of 
10 percent for fracture of the base of 
the first phalangeal joint of the right 
thumb from July 17, 2002; entitlement to 
a rating in excess of 10 percent for non-
displaced fracture of the left knee from 
July 17, 2002; and of entitlement to 
service connection for asthma and 
hemorrhoids/fissures should be 
readjudicated based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claims remain in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


